Citation Nr: 1234461	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  07-40 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2008, a hearing before the Board was conducted at the RO.  A transcript of this hearing is in the claims folder.  In May 2009, the Board remanded this matter for additional evidentiary development.

In October 2011, the Veteran was notified that the Veterans Law Judge who conducted his September 2008 hearing was no longer employed by the Board.  Pursuant to this notice, he requested that a new hearing be scheduled before the Board to be held at the RO.

In February 2012, the Board remanded this matter directing the RO to comply with the Veteran's hearing request.  In May 2012, a hearing before the undersigned Veterans Law Judge was conducted at the RO; and a transcript of the hearing is in the claims file.

The issue on appeal has been recharacterized to properly reflect the Veteran's variously-diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).



FINDING OF FACT

Currently-diagnosed psychiatric disorders are related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp.); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's post-service treatment reports reveal multiple psychiatric diagnoses, including PTSD and depression, not otherwise specified, during the course of this appeal.  He attributes his current psychiatric disorder to an inservice naval investigation conducted in 1965.  

Specifically, he testified and submitted statements claiming that he was interrogated by investigators for eight hours regarding false claims of national security misconduct on his part, as well as homosexuality.  During the interrogation, he claims he was subjected to intense and repeated verbal abuse and sexual harassment.  As a result of this incident, he was reassigned to another post, lost his security clearance, was forced to resign from the Navy, and was denied a Naval Reserve commission. 

The Veteran's service treatment records are silent as to any psychiatric complaints or treatment.  Post-service treatment records reflect an August 1970 private treatment report which noted that the Veteran's service career ended as a result of an inservice investigation which began after he sought employment with the CIA.  The Veteran referred to this time as "the horror show," during which his career ended, his house burned down, and his marriage ended.  

An October 1970 private treatment report noted the Veteran's history of having applied for employment with the CIA while still in the service, and that a lie detector test revealed the possibility of a past homosexual episode.  He indicated that he believed this incident led to the end of his service career.  Treatment notes from 1970 to 1978 reflect complaints of work-related anxiety and various psychiatric diagnoses, including post-acute paranoid schizophrenia reaction, depression, obsessive compulsive personality with acute psychotic episode, and schizophrenia. 

In April 2004, the Veteran filed his present claim seeking service connection for PTSD.  VA treatment records beginning in 2004 revealed diagnoses of PTSD and depression, and also referenced to his claimed inservice stressor.  

In a July 2005 VA examination, the Veteran reported a history of an inservice interrogation lasting over 8 hours, being falsely accused of national security misconduct, and falsely accused of living a secret homosexual life.  He indicated that his reaction was one of shock, helplessness and fear.  As a result of this incident, his career was ruined and his life began a downward spiral.  

Following a mental status examination, the diagnoses included PTSD, chronic, and alcohol abuse/dependence in full remission.  The VA examiner noted that the Veteran had a "tremendous amount of corroborating and collateral information that was obtained and reviewed" and opined that the Veteran's experience could be considered under military sexual trauma due to the degree which he was harassed.  The examiner also noted that this incident caused the Veteran's PTSD.  In support of this opinion, the VA examiner noted the Veteran's multiple psychiatric hospitalizations, and also cited concurring opinions by multiple other treating physicians.

Statements from the Veteran's sister and brother-in-law received in July 2005 noted a dramatic change in the Veteran following his military service.  The letters stated that he exhibited psychiatric symptoms, including depression and social isolation, for the first time in his life after his military service, and that he eventually required hospitalization.  The letters also indicated that he divorced shortly after service and began abusing alcohol and drugs.  

In a September 2009 VA examination, the examiner recited the same basic story of the Veteran being recruited for a position with the CIA, interrogation for over eight hours, and facing allegations that he was a homosexual and a spy.  The Veteran reported being devastated as a result of both of these allegations - quickly going from a promising naval officer to a career left in shambles, his security clearance was taken away, and being urged to resign.  He indicated that his entire life changed for the worse after this incident.  He became isolated and withdrawn, his career prospects dwindled, and his marriage fell apart.  

Following a mental status examination, the report listed diagnoses of PTSD, chronic, and depression, not otherwise specified.  The VA examiner opined that the Veteran's psychiatric disorder was a direct result of his service experiences and trauma.  In support of this opinion, the VA examiner noted that prior to this incident, the Veteran did not have PTSD symptoms or depression.

A February 2012 treatment summary letter was received from M.C., a VA psychiatric nurse practitioner.  The letter indicated that the Veteran had PTSD and depression related to his inservice sexual trauma.  It noted that this inservice incident resulted in the termination of the Veteran's career, as well as life changing effects, including divorce, self medication with substances, and several mental health hospitalizations.  An addendum to the letter indicated that the Veteran had underwent psychiatric testing which revealed findings indicative of persistent and severe symptoms of PTSD.

After reviewing the Veteran's claims file, the Board concludes that the evidence supports the Veteran's contentions concerning the occurrence of an inservice stressor.  Specifically, there are service personnel records confirming that the Veteran did resign from service; and that his Naval Reserve Commission had been denied.  Moreover, references relating to this incident are shown in treatment records dating back to 1970.  There are also statements and testimony received from the Veteran, as well as support statements received from other individuals.  

Resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, alternatively diagnosed as PTSD and depression, not otherwise specified, is warranted.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  



ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


